                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION



LORRIE BIGGS,                                              Case No. 6:18-cv-0506-MK
                                                                                ORDER
             Plaintiff,

      v.

CITY OF ST. PAUL, an Oregon
Municipal Corporation; KIMBALL
WALLIS, and Individual; and LAURA
SCHROEDER, an Individual,


             Defendants.

AIKEN, District Judge:

      :Magistrate    Judge   :Mustafa     Kasubhai   has   filed   his    Findings   and

Recommendation ("F&R'') (doc. 56) recommending that defendants' Motion to

Dismiss be granted. (doc. 41) This case is now before me.1               See 28 U.S.C. §

636(b)(l)(B) and Fed. R. Civ. P. 72(b).



     This case is consolidated with Biggs v. City of St. Paul, et al. 6:18-cv-506-
      1
MK. While Judge Kasubhai addressed defendants :Motions to Dismiss in both cases

Page 1 - ORDER
      When either party objects to any portion of a magistrate judge's F&R, the

district court must make a de novo determination of that portion of the magistrate

judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v. Commodore

Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied, 455 U.S.

920 (1982). Plaintiff has filed timely objections (doc. 59) to the F&R and defendant's

have filed a timely response to those objections. (doc. 63) Thus, this Court reviews

the F&R de novo.

      Having reviewed the objections as well as the entire file of this case, the

Court finds no error in Judge Kasubhai's F&R. Thus, the Court adopts the F&R

(doc. 56) in it's entirely. Accordingly, defendants' Motion to Dismiss (doc. 41) is

GRANTED. Plaintiff is granted leave to file an amended complaint within thirty

days of this order.

      It is so ORDERED this 18th day of September, 2019.




                                       Ann Aiken
                               United States District Judge




in a single order, this Court issues separate orders in each case regarding the F&R
for clarity.

Page 2 - ORDER
